As filed with the Securities and Exchange Commission on January 18, 2008 Registration No. 333-515 811-07513 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 78 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 79 / X / (Check appropriate box or boxes) PUTNAM FUNDS TRUST (Exact Name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / X / on January 30, 2008 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: /X/ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR , Vice President PUTNAM FUNDS TRUST One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP One International Place Boston, Massachusetts 02110 This Post-Effective Amendment relates solely to the Registrant's Putnam Prime Money Market Fund and Putnam Municipal Money Market Fund series. Information contained in the Registrant's Registration Statement relating to any other series of the Registrant is neither amended nor superseded hereby. This Post-Effective Amendment No. 78 is being filed pursuant to Rule 485(b) under the Securities Act of 1933, as amended (the "Securities Act"), to designate January 30, 2008 as the new effective date for Post-Effective Amendment No. 71 filed pursuant to Rule 485(a) under the Securities Act on June 13, 2007. Post-Effective Amendment No. 71 has been the subject of multiple delaying amendments, most recently Post-Effective Amendment No. 77 filed pursuant to Rule 485(b) under the Securities Act on December 21, 2007, to designate January 18, 2008 as the new effective date for Post-Effective Amendment No. 71. This Post-Effective Amendment No. 78 is intended to amend and supersede Post-Effective Amendment No. 77 and all other previous amendments and to designate January 30, 2008 as the new effective date for Post-Effective Amendment No. 71. Putnam Prime Money Market Fund Putnam Municipal Money Market Fund 1
